Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding claims 1 and 9:

    PNG
    media_image1.png
    173
    656
    media_image1.png
    Greyscale

	Applicants’ remarks regarding references Lu and Nakajima are considered, but these remarks are now moot under new grounds of rejection as taught by Hubbard in view of Murshid as posted in the updated office action below.
Applicants’ remarks regarding claim 15:

    PNG
    media_image2.png
    248
    670
    media_image2.png
    Greyscale

Applicants’ remarks regarding reference Hofmeister are considered, but based on the amendments made to claim 15, these remarks are now moot under new grounds of rejection as taught by Hubbard in view of Jong as posted in the updated office action below 			
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 4217488) in view of Murshid (US 7639909).
Regarding claim 1, Hubbard teaches a secured fiber link system (Fig. 1, shows the diagram of the system), comprising: a spatially multiplexing optical fiber (Fig. 8, plurality of spatial paths 11 and 9; Col. 18, line 55 -Col. 19, line 5); a transmit spatial multiplexer (Fig. 8, coupler 81) configured to couple each of a plurality of optical signals into a respective one of a plurality of distinct spatial paths of the spatially multiplexing optical fiber (Fig. 8, plurality of spatial paths 11 and 9; Col. 18, line 55 -Col. 19, line 5), each of the spatial paths being able to carry an optical signal (Fig. 5, shows the optical transmitting portion of Fig. 1, outputs 45 are sent to each respective core); at least one optically modulated transmit source coupled to the transmit spatial multiplexer so that an optically modulated signal supplied as an output from the at least one optically modulated transmit source is coupled by the transmit spatial multiplexer into one of the plurality of spatial paths of the spatially multiplexing optical fiber (Fig. 1, modulated optical signal transmitted by 1; Fig. 5, modulated optical signal output 45s; Col. 6, lines 16-20); at least one optically modulated chaff source (Fig. 1, chaff source 2; Fig. 5, sources 38 with generator 36+37) coupled to the transmit spatial multiplexer so that each optically modulated chaff signal supplied as an output from the at least one optically modulated chaff source (Fig. 5, modulated by driver 37 and emitted by emitters 38; Col. 13, lines 20-25) is coupled by the transmit spatial multiplexer into a respective one of the plurality of spatial paths of the spatially multiplexing optical fiber (Fig. 5, chaff signal output to 45a-45d; Col. 12, lines 30-31) that are other than the spatial path to which the at least one optically modulated transmit source is coupled (Fig. 2, chaff output into fibers 11 and modulated data output is into fiber 9), wherein the light sources for the at least one transmit source and the at least one chaff source comprise a frequency spectra which is checked periodically at the receiver end to guard against system compromise (Col. 18, lines 31-35); and a receive spatial multiplexer (Fig. 8, receive spatial multiplexer 82) configured to extract at least one spatial path from the spatially multiplexing fiber (Fig. 8, extract to fibers 50).  
Although Hubbard states in Col. 18, lines 31-35 that the light sources each comprise a frequency spectra and that the generator 36 transmits random pulses which are of substantially identical pulse length and timing as the pulses in the electrical secure signal (Col. 12, lines 30-35), Hubbard doesn’t teach wherein the at least one optical chaff signal occupies substantially a same optical frequency range as at least one of the at least one optically modulated transmit source. 
Murshid teaches a method of secure transmission using spatial multiplexing (Col. 1, lines 49-55; Col. 25, lines 38-42) wherein at least one optical chaff signal (Col. 26, lines 7-9, data unrelated to transmission) occupies substantially a same optical frequency range as at least one of the at least one optically modulated transmit source (Col. 25, lines 60-61, different laser sources which all operate at the same wavelength; Col. 26, lines 9-12, without proper optical separation techniques, unauthorized line tapping will result in a signal buried deep in noise and recoverable). 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to modify the system taught by Hubbard and incorporate the teachings of the apparatus taught by Murshid in order to avoid unauthorized line tapping (Murshid: Col. 26, lines 10-12).
Regarding claim 4, Hubbard in view of Murshid teaches the system of claim 1, configured by at least one of the optically modulated chaff sources is temporally synchronized with at least one of the at least one optically modulated transmit source (Hubbard: Col. 14, lines 2-7; Col. 12, lines 64-67, provides synchronized pulses in both the secure and guard channels…).  
Regarding claim 5, Hubbard in view of Murshid teaches the system of claim 1, wherein Hubbard teaches that the at least one of the at least one optically modulated chaff sources contains a data stream (Col. 12, lines 37-40, the guard signal could be PCM or other communications information of a type the security of which is unimportant). This is also taught by Murshid in (Col. 26, lines 7-9, data unrelated to transmission).  
Regarding claim 6, Hubbard in view of Murshid teaches the system of claim 5, wherein Hubbard teaches that the data stream is generated at the chaff source in real time (Col. 12, lines 37-40 and Fig. 5, generator 36 shows that the guard signal is generated to be output when a message signal MSG is to be sent. Hence, this processing takes place in real time).
Regarding claim 7, Hubbard in view of Murshid teaches the system of claim 1, wherein Hubbard teaches the receive spatial multiplexer is configured to extract at least one optical signal from the spatially multiplexing optical fiber (Fig. 8, receive spatial multiplexer 82 extracts to fibers 50), wherein the at least one extracted optical signal is detected locally (Fig. 7, at least one extracted signal detected by pd 51), and wherein the at least one extracted optical signal is made available as a system output (Col. 14, line 61 – Col. 15, line 4).  
Regarding claim 9, Hubbard teaches a method for securing a fiber link, comprising:Page 18 of 24 coupling (Fig. 8, using coupler 81) a plurality of optical signals into respective ones of a plurality of spatial paths of a spatially multiplexing optical fiber (Fig. 8, plurality of spatial paths 11 and 9; Col. 18, line 55 -Col. 19, line 5), wherein at least one of the plurality of optical signals is generated by an optically modulated transmit source to contain real data (Fig. 1, modulated optical signal transmitted by 1; Fig. 5, modulated optical signal output 45s; Col. 6, lines 16-20) and wherein at least one of the plurality of optical signals is generated by at least one optically modulated chaff source (Fig. 1, chaff source 2; Fig. 5, sources 38 with generator 36+37) as an optically modulated chaff signal (Fig. 5, modulated by driver 37 and emitted by emitters 38; Col. 13, lines 20-25), wherein the light sources for the at least one transmit source and the at least one chaff source comprise a frequency spectra which is checked periodically at the receiver end to guard against system compromise (Col. 18, lines 31-35).
Although Hubbard states in Col. 18, lines 31-35 that the light sources each comprise a frequency spectra and that the generator 36 transmits random pulses which are of substantially identical pulse length and timing as the pulses in the electrical secure signal (Col. 12, lines 30-35), Hubbard doesn’t teach wherein the at least one optical chaff signal occupies substantially a same optical frequency range as at least one of the at least one optically modulated transmit source. 
Murshid teaches a method of secure transmission using spatial multiplexing (Col. 1, lines 49-55; Col. 25, lines 38-42) wherein at least one optical chaff signal (Col. 26, lines 7-9, data unrelated to transmission) occupies substantially a same optical frequency range as at least one of the at least one optically modulated transmit source (Col. 25, lines 60-61, different laser sources which all operate at the same wavelength; Col. 26, lines 9-12, without proper optical separation techniques, unauthorized line tapping will result in a signal buried deep in noise and recoverable). 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to modify the system taught by Hubbard and incorporate the teachings of the apparatus taught by Murshid in order to avoid unauthorized line tapping (Murshid: Col. 26, lines 10-12).
Regarding claim 10, Hubbard in view of Murshid teaches the method of claim 9, further comprising: extracting by a receive spatial multiplexer at least one spatial path from the spatially multiplexing fiber (Hubbard: Fig. 8, receive spatial multiplexer 82 extracts to fibers 50).  
Regarding claim 11, Hubbard in view of Murshid teaches the method of claim 9, wherein: at least one of the optically modulated chaff sources employs substantially the same optical modulation format as the optically modulated transmit source (Hubbard: Col. 2, lines 50-60, the signals may have a pulse code modulated format…optical transmitter is a PCM circuit…including a second pulse generator, such as a random PCM pulse generator…), and at least one of the optically modulated chaff sources is temporally synchronized with at least the optically modulated transmit source (Hubbard: Col. 14, lines 2-7; Col. 12, lines 64-67, provides synchronized pulses in both the secure and guard channels…).  
Regarding claim 12, Hubbard in view of Murshid teaches the method of claim 9, wherein Hubbard teaches at least one of the at least one optically modulated chaff sources contains a data stream (Col. 12, lines 37-40, the guard signal could be PCM or other communications information of a type the security of which is unimportant (Murshid also teaches this (Col. 26, lines 7-9, data unrelated to transmission)), wherein the data stream is generated at the chaff source in real time (Col. 12, lines 37-40 and Fig. 5, generator 36 shows that the guard signal is generated to be output when a message signal MSG is to be sent. Hence, this processing takes place in real time). 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 4217488) in view of Murshid (US 7639909) in further view of Kaminow (Optical Fiber Telecommunications: Systems and Networks).
Regarding claim 2, Hubbard in view of Murshid teaches the system of claim 1.
Although Hubbard teaches that the fiber has multiple cores, Hubbard in view of Murshid don’t teach wherein the parallel paths carried by the spatially multiplexing optical fiber are nominally uncoupled.
 Kaminow teaches wherein parallel paths carried by the spatially multiplexing optical fiber are nominally uncoupled (page 460: a multi core fiber with nominally uncoupled cores each of which supports M propagation modes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the MCF taught by Hubbard in view of Murshid and incorporate the nominally uncoupled MCF taught by Kaminow since the nominally uncoupled fiber allows for a capacity increase when compared to a single mode fiber (Kaminow: page 460-461). 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 4217488) in view of Murshid (US 7639909) in further view of Fini (US 2011/0279888).
Regarding claim 3, Hubbard in view of Murshid teaches the system of claim 1, wherein: each of the at least one the optically modulated transmit source is modulated using any phase modulation or quadrature amplitude modulation (Hubbard: Col. 6, lines 16-18), and the spatially multiplexing fiber is a multi-core fiber (Hubbard: Fig. 2, multiple cores 9 and 11 within the fiber).  
Although Hubbard shows in Fig. 8 the structure of the spatial multiplexer, Hubbard in view of Murshid don’t teach wherein the spatial multiplexer comprises at least one of a lensed fiber based coupler, a tapered glass fiber coupler, a polymer based coupler, or a free space bulk optics coupler. 
Fini teaches where the spatial multiplexer comprises a tapered glass fiber coupler (Fig. 2, tapered coupler 40a couples between transmitters 82 and MCF 30; paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spatial multiplexer taught by Hubbard in view of Murshid and to incorporate the multiplexer taught by Fini since this assembly is tapered to form a front in a configuration matching that of the multi-core fiber to avoid coupling losses.
Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 4217488) in view of Murshid (US 7639909) in further view of Tomita (US 2002/0025041).
Regarding claim 8, Hubbard in view of Murshid teaches the system of claim 7.
Although Hubbard teaches detecting if a tap is performed in Col. 6, lines 53-67, Hubbard in view of Murshid doesn’t teach wherein a power of the at least one optical chaff signal and a power of the at least one transmit signal are measured, and wherein a ratio of the measured optical chaff and transmit signal powers are compared at the receive spatial multiplexer to a ratio of at least one optical chaff signal power and at least one transmit signal power as measured at the transmit spatial multiplexer.
Tomita teaches wherein a power of two transmitted sources are measured (Fig. 1, multiple sources 14/18), and wherein a ratio of the measured powers (of sources 14 and 18) at the receiver is compared to a ratio of powers measured at the transmitter to determine if there is a tap in the optical fiber based on a power of the transmitted sources (Fig. 1, multiple sources 14/18; paragraph [0047], lines 12-27, light intensity of transmitting sources compared with received light intensity of the sources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fiber security system taught by Hubbard in view of Murshid and to incorporate the determination of a tap as taught by Tomita as this will allow to check for eavesdropper which can make the sender aware of this (Tomita: paragraph [0047]).
Regarding claim 13, Hubbard in view of Murshid teaches the method of claim 9.
Although Hubbard teaches detecting if a tap is performed in Col. 6, lines 53-67, Hubbard in view of Murshid doesn’t teach wherein a ratio of chaff and transmit signal powers measured at a receiver are compared to a ratio of chaff power and transmit signal power measured substantially at the location at which the plurality of optical signals are coupled into the spatially multiplexing fiber.  
Tomita teaches wherein a power of two transmitted sources are measured (Fig. 1, multiple sources 14/18), and wherein a ratio of the measured powers (of sources 14 and 18) at the receiver is compared to a ratio of powers measured at the transmitter to determine if there is a tap in the optical fiber based on a power of the transmitted sources (Fig. 1, multiple sources 14/18; paragraph [0047], lines 12-27, light intensity of transmitting sources compared with received light intensity of the sources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fiber security system taught by Hubbard in view of Murshid and to incorporate the determination of a tap as taught by Tomita as this will allow to check for eavesdropper which can make the sender aware of this (Tomita: paragraph [0047]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 4217488) in view of Murshid (US 7639909) in further view of Tomita (US 2002/0025041) in further view of Kajita (US 2002/0024691).
Regarding claim 14, Hubbard in view of Murshid in further view of Tomita teaches the method of claim 13.
Hubbard in view of Murshid in further view of Tomita doesn’t teach further comprising:Page 19 of 24f triggering an alarm when the comparison indicates that a change of the power ratios has exceeded a predefined threshold.  
Kajita teaches triggering an alarm when a change in measurements exceeds a threshold (paragraph [0082], lines 10-13, the alarm circuit compares the ratio...and generates alarm signal when the ratio exceeds the threshold value...).
It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the power ratio calculation functionality and structure taught by Hubbard in view of Murshid and incorporate the functionality of triggering an alarm based off comparison with a threshold as taught by Kajita so that not only will there be a stabilization of the power but also the alarm will help indicate an abnormality within the device that can be further checked by someone.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 4217488) in view of Jong (US 2003/0030872).
Regarding claim 15, Hubbard teaches a fiber terminal, comprising: an optical coupler (Fig. 8, coupler 81) for interfacing between at least one individual true signal channel (Fig. 1, modulated optical signal transmitted by 1; Fig. 5, modulated optical signal output 45s from input data signal MSG; Col. 6, lines 16-20) the content of which is to be protected from unauthorized detection (Col. 4, lines 41-56) and at least one chaff signal channel (Fig. 1, chaff signal channels 38) and an optical cable link (Fig. 1, fiber 3); a chaff signal generator (Fig. 5, generator 36+37; Col. 12, lines 30-31) configured to drive the at least one chaff channel in synchronization with the at least one true signal channel (Col. 2, lines 59-60, random PCM pulse generator synchronized with the common transmitter clock 39) by using a chaff clock synchronizer (Fig. 5, chaff clock synchronizer within generator 36; Col. 12, lines 30-35, random noise generator which is clocked….the output…should consist of…timing as the pulses in the electrical secure signal…; Col. 12, lines 64-67, provides synchronized pulses in both the secure and guard channels…); and at least one transceiver configured to convert between electrical input/output signals and optical signals that are transmitted over the optical cable link (Fig. 5, transceiver 38 and/or 35).
Hubbard doesn’t teach that the synchronizer performs synchronization based on the at least one other signal as processed by the synchronizer.
	Jong teaches a synchronizer performs synchronization for its input signal (Fig. 3, synchronizer 340 for input signal 345) based on another input signal (Fig. 3, based on input signal 315) as processed by the synchronizer (paragraph [0031], lines 6-14, The second decision circuit 340 is operable to determine an appropriate time to latch the second input data signal…based upon the timing information…from 320; paragraph [0027], 320 is operable to extract timing information from the first input data signal 315).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the synchronizer taught by Hubbard and incorporate the structure and functionality of the synchronizer as taught by Jong in order to help reduce jitter from the electrical signals in the transmitter that utilizes a reduced die-size (Jong: paragraph [0003] and [0014]).
	Regarding claim 16, Hubbard in view of Jong teaches the system of claim 15, wherein Hubbard already teaches the chaff clock synchronizer drives the at least one chaff signal in synchronization with the true signal (Fig. 5, generator 36 (comprising the chaff clock synchronizer)+37; Col. 2, lines 59-60, random PCM pulse generator synchronized with the common transmitter clock 39; Col. 12, lines 30-31) and Jong teaches the clock synchronizer processes the at least one true signal to derive therefrom a recovered clock (paragraph [0031], lines 6-14, The second decision circuit 340 is operable to determine an appropriate time to latch the second input data signal…based upon the timing information…from 320).
Regarding claim 17, Hubbard in view of Jong teaches the system of claim 15, further comprising the chaff clock synchronizer (Hubbard: Fig. 5, chaff clock synchronizer within generator 36; Col. 12, lines 30-35, random noise generator which is clocked….the output…should consist of…timing as the pulses in the electrical secure signal…; Col. 12, lines 64-67, provides synchronized pulses in both the secure and guard channels…).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637